IN THE UNITED STATES I)ISTRICT COURT `-"~ - ` `
FOR THE SOUTHERN DISTRICT oF GEORGIA 31 _ j '_;._‘
SAVANNAH DIvlSION '

 

 

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL ACTION NO.: 4:18CR23O
v.

MIGUEL ANTONIO BAKER, ET AL,

 

Defendants.

0 R D E R
This matter is before the Court on the l\/Iotion for Leave of Absence by Frank M.
Pennington counsel for Plaintiff United States ol" America, for the dates of April 30, 2019
through and including May 3, 2019, May 24, 2019 through and including June l, 2019 and July
3, 2019 through and including July 5, 2019. (Doc. l 14.) After careful consideration, Said

Motion is GRANTED.

So oRDERED, this Ml day erAprii, 2019.

&53359/4//5% /(./¢/l/.

CHRISTO§HER L RAY
MAGISTRATE JUDGE
SoUTHERN DISTRICT oF GEoRGIA

